DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lonnie E. Holder on 1/26/2022.
The application has been amended as follows: 
1. (Currently Amended)	A pole direction detection device for detecting a pole direction of a synchronous motor having saliency, the pole direction detection device comprising a processor, the processor being configured to:
	apply a high-frequency voltage to the motor;
	change an excitation phase of the motor to an arbitrary phase;
	detect a driving current value of the motor;
	execute pole direction estimation based on the excitation phase and the driving current value under application of the high-frequency voltage;
	measure an inductance value of the motor based on the detected driving current value; and
	change a frequency of the high-frequency voltage to be applied measured inductance value

2. (Currently Amended)	The pole direction detection device according to claim 1, wherein the processor is capable of applying an external magnetic field to the motor in both directions parallel to the detected pole direction.

3. (Currently Amended)	The pole direction detection device according to claim 1, wherein the processor 

4. (Currently Amended)	The pole direction detection device according to claim 1, wherein the processor 

5. (Currently Amended)	A pole direction detection method of detecting a pole direction of a synchronous motor having saliency, the pole direction detection method performed by a processor, comprising:
	a high-frequency voltage application step of applying a high-frequency voltage to the motor;
	an excitation phase change step of changing an excitation phase of the motor to an arbitrary phase;
	a driving current detection step of detecting a driving current value of the motor;
	a pole direction estimation step of executing pole direction estimation based on the excitation phase and the driving current value under application of the high-frequency voltage;
	a measurement step of measuring an inductance value of the motor based on the detected driving current value; and
	a voltage-to-be-applied frequency change step of changing a frequency of the high-frequency voltage to be applied 


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed based on the reasons mentioned in the previous office action. As mentioned previously, none of the prior art discloses changing the frequency of the high frequency voltage based on the measured inductance value.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846